6 A.3d 1287 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
Charles S. RENCHENSKI, Petitioner.
No. 4 WAL 2010.
Supreme Court of Pennsylvania.
October 25, 2010.

ORDER
PER CURIAM.
AND NOW, this 25th day of October, 2010, the Application for Leave to File Supplement to Petition for Allowance of Appeal is DENIED. The Petition for Allowance of Appeal is GRANTED, limited to the following issues:
1. Whether the Superior Court erred in concluding that 42 Pa.C.S. § 9543(b) of the Post Conviction Relief Act (PCRA) applies to delay in litigating a pending PCRA petition?
2. What obligation, if any, does a petitioner have to seek expeditious litigation of his PCRA petition?
The trial court is directed to appoint counsel to assist Petitioner with this appeal.